DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyokawa (US 2019/0237866), hereinafter Kiyokawa.

Regarding claim 1 Kiyokawa discloses an antenna device for a vehicle (Fig. 2, at 1) comprising: an antenna case (Fig. 1, at 2) that has a housing space formed therein (Fig. 2, at 1 shows the interior space); an antenna base (Fig. 2, at 5) that is covered with the antenna case from above to form the housing space; an antenna element (Fig. 2, at 3) that is held by the antenna base and housed in the housing space; and a camera  (Figs. 2 and 3, at 7 and 8) that is housed in the housing space, wherein the antenna base has a flat surface portion (Fig. 2, at 5 has a flat portion) and a wall portion (Fig. 2, at 71) extending upward from the flat surface portion, the flat surface portion and the wall portion are integrally formed (Fig. 2, at 5 and 7), and the camera is fixed to the wall portion (Figs. 2 and 3, at 7 and 8).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa in view of Chakam (US 2012/0274519), hereinafter Chakam.

Regarding claim 2 Kiyokawa does not disclose the antenna device for the vehicle according to claim 1, further comprising an inner case that is arranged in the housing space and forms an internal space with the antenna base, wherein the antenna element is arranged in the internal space.
Chakam discloses an inner case (Fig. 1, at 10 and 11; paragraph 0043) that is arranged in the housing space and forms an internal space with the antenna base (Fig. 1, at 9, 10, and 11), wherein the antenna element is arranged in the internal space and housed in the housing space (paragraph 0043).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle antenna disclosed by Kiyokawa in accordance with the teaching of Chakam regarding antenna housings in order to have a further protective cover for the antenna (Chakam, paragraph 0043).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa in view of Grimes (US 2017/0214130), hereinafter Grimes– of record.

Regarding claim 3 Kiyokawa does not disclose the antenna device for the vehicle according to claim 1, wherein the wall portion has a height that decreases in a slope shape in a direction from the camera toward the wall portion.
 	Grimes discloses wherein the wall portion has a height that decreases in a slope shape in a direction from the camera toward the wall portion (e.g., Fig. 1, at 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle antenna disclosed by Kiyokawa in accordance with the teaching of Grimes regarding antenna housings in order to have a particularly aerodynamically shaped housing (Grimes, paragraph 0020).

Allowable Subject Matter
Claims 4-5 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 4, patentability exists, at least in part, with the claimed features of an inner case that is arranged in the housing space and covers the wall portion from above to form an internal space, wherein the antenna element is arranged in the internal space.  
 	Yokowo – of record - and Grimes (US 2017/0214130) are all cited as teaching some elements of the claimed invention including an antenna device for a vehicle, an antenna case that has a housing space formed therein, an antenna base, an antenna element, and a camera.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


 	Yokowo and Grimes are all cited as teaching some elements of the claimed invention including an antenna device for a vehicle, an antenna case that has a housing space formed therein, an antenna base, an antenna element, and a camera.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845